COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



VICTOR ALONZO AND CINDY
ALONZO,
 
                           Appellants,

v.

SECURITY STATE BANK,

                            Appellee.

§

§

§

§

§

No. 08-04-00318-CV

Appeal from the

143rd District Court

of Reeves County, Texas

(TC# 04-09-18095-CVR)




MEMORANDUM OPINION

           Pending before the Court is the parties’ joint motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(2), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

.    .    .
 
(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, . . . .

           The Appellants and Appellee have complied with the requirements of Rule 42.1(a)(2).
The parties have requested that the Court grant their motion to dismiss the appeal for the
reason that the parties have compromised and settled all disputes they have between them
pursuant to Texas Rules of Appellate Procedure Rule 43.2(f).  Texas Rule of Appellate
Procedure 43.2(f) provides that the appellate court may dismiss the appeal.  The Court has
considered this cause on the parties’ motion and concludes the motion should be granted and
the appeal be dismissed pursuant to the terms of their settlement agreement.  The parties have
agreed to bear their own costs.  We therefore dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
May 19, 2005

Before Barajas, C.J., McClure, and Chew, JJ.